REPORTED

IN THE COURT OF SPECIAL APPEALS
         OF MARYLAND

               No. 1774

        September Term, 2013



        JAMES LEE TRAVIS


                  v.


      STATE OF MARYLAND




 Nazarian,
 Reed,
 Moylan, Charles E., Jr.
  (Retired, Specially Assigned),

                            JJ.



        Opinion by Moylan, J.


       Filed: August 26, 2014
       Lack of consent on the part of the victim is an indispensable element of the crime of

rape and of the various degrees of sexual offense. Proof of lack of consent will routinely

consist of a negative response, either explicit or implicit, on the part of the victim. The key

issue on this appeal arises, however, from the fact that the lack of consent may, under certain

circumstances, be proved simply by showing a non-response. The negative response and

the non-response may have the same effect but they are proved in very different ways. It is

that difference in proof that gives rise to this appeal.

       The appellant, James Lee Travis, was convicted in the Circuit Court for Worcester

County by Judge Thomas C. Groton, III, sitting without a jury, of second-degree rape, a

second-degree sexual offense, a third-degree sexual offense, and second-degree assault. For

the second-degree rape, the appellant was sentenced to a term of imprisonment of 20 years

with all but 10 years suspended to be followed by two years of probation. For sentencing

purposes, the remaining convictions merged into that for second-degree rape. On appeal,

the appellant raises three contentions, claiming

       1.     that the State's evidence was not legally sufficient to support his
              convictions;

       2.     that the verdicts of guilty were inconsistent with his acquittal on the
              charge of a fourth-degree sexual offense; and

       3.     that Judge Groton erroneously found him guilty of a second-degree
              sexual offense after earlier having announced that his verdict on that
              charge was "not guilty."
                          Legal Sufficiency of the Evidence

       Although there were convictions for other peripheral sexual offenses, it will be

convenient narratively to focus primarily on the conviction for rape. Rape was the core issue

at the appellant's trial and it is for rape that he is serving an effective sentence of ten years

imprisonment.

       What began as a convivial social evening among four acquaintances ultimately, after

several hours of reasonably heavy drinking, turned criminal. The situs where the evening's

activities both began and concluded was the small efficiency apartment of Kelly Belay in

Ocean City. On the evening of May 23, 2013, the rape victim, a young woman who had

been a friend of Ms. Belay since high school, went to her friend's apartment to celebrate the

victim's birthday. The two young women initially "hung out, sat on the balcony, [and] had

a couple beers."

       They were joined in the course of the evening by two young men, the appellant and

one Kwamaine Fisher, a friend of Ms. Belay. There had been no prior romantic relationship

between the victim and the appellant, but she had seen him "socially" "quite a few times."

The foursome sat on the balcony for "45 minutes to an hour." They then all walked across

the street to a bar called Pit-N-Pub and stayed there for "maybe about an hour and a half."

While at the pub, the victim consumed "one shot and maybe two beers." The victim could

not recall what the appellant had to drink at the pub, but she did remember that all four of

them had "a shot" at midnight. All four of them left the Pit-N-Pub at about 1:00 a.m., went


                                              -2-
across the street to get some food at a 7-Eleven, and then went back to Ms. Belay's

apartment. The group "sat around" for another hour or more.

         The victim decided to go to bed at approximately 2:00 or 2:30 a.m. She went to bed

before everyone else because she had to be at work the following morning at 8:00 a.m. She

went to bed in the interior room of the efficiency apartment, while the other three remained

outside on the balcony. The victim went to sleep on a "Murphy bed," "a bed that pulls down

out of the wall." She testified that as she was going to bed, she felt tired and "a little bit"

intoxicated. She went to bed in her clothes, the same clothes that she had worn to work that

day, black pants and a black shirt. Significantly, she went to bed alone and she went to

sleep.

         In her testimony, Ms. Belay added that throughout the course of the evening, the

victim and the appellant were not together as a couple. She confirmed that she did not

believe that anything flirtatious was going on between them. She further testified that it was

her impression, before she herself fell asleep, that Kwamaine Fisher and the appellant were

not intending to spend the night at her apartment. The appellant specifically told Ms. Belay

that he was going to drive home because he was not intoxicated.

         Approximately two hours after she went to sleep, the victim awoke in the process of

being raped. She remembered "waking up and James was having sex with me." She was

on her back in the bed and her pants had been pulled down to her knees. Her shirt was still

on. Her testimony was that the appellant was on top of her, "his penis was in [her] vagina,"


                                             -3-
and he was "thrusting, like if you were having sex." When she "woke up and realized ...

what he was doing," she "put [her] hand on his chest to try to push him off." When he did

not stop, she told him either, "No, I can't do this," or "No, this can't happen." When she

spoke those words, the appellant "stopped," got up, pulled up his pants, and walked out of

the apartment without saying a word. She looked at her cell phone and saw that the time

was 4:42 a.m. The victim immediately "got [her] belongings," tried unsuccessfully to wake

Fisher, who was "passed out" on the floor, and left the apartment in her car.

       At this point, we note that there is no dispute about the occurrence of the act of sexual

intercourse per se. The appellant, in his statement to the police which he does not challenge,

acknowledged that he had sexual intercourse with the victim. His defense was that the

intercourse was consensual. He now argues, somewhat self-righteously, that he stopped

immediately upon being told to stop by the victim. When asked by the police, however, if

the victim had been awake when he first penetrated her, "he advised [the police] that he

wasn't sure if she was awake or not at the time because he hadn't looked at her eyes to see

if they were open." The appellant also told the police that he did not think he had ejaculated

when he hurriedly dressed and left the apartment, prompting the police comment, "which

I found unusual."

       Saving for the moment our discussion of the consent issue on the rape charge, there

is no dispute about the proof of the actus reus of second-degree rape or the actus reus of the

necessarily lesser included simple assault. It is only with respect to the proof of the second-


                                             -4-
degree sexual offense and the third-degree sexual offense that we turn to the victim's

testimony about her semi-conscious memory of what occurred before she came fully awake

in the process of being raped. Judge Groton expressly found the victim to be completely

credible. He accepted, as was his factfinding prerogative, not only her fully conscious

memory but also her hazier quasi-conscious memory. The victim testified:

             A. I remember falling asleep on my right side, and I don't remember
      him getting in bed. I don't – I remember him pulling on my left shoulder to
      turn me over. And I remember him – I remember him kissing me on the
      mouth. I remember him putting his hands under my shirt. I remember him –
      I remember rolling – trying to roll back over. And I remember him pulling my
      pants down while I was on my right side. He was behind me. I remember him
      trying to have anal sex with me. I remember him pulling on my shoulder a
      few times hard enough where I had a bruise on my shoulder. And when I
      woke up was when – I mean, I remember – I remember him trying to put his
      penis in my mouth.

             Q. Can you describe how that happened?

            A. I had rolled over on my left side. So we would have been facing
      each other. And I remember him like moving towards the top of the bed so
      he was – he was lying above me.

             THE COURT: At what point did these things occur?

             THE WITNESS: Before – before I woke up and tried to push him off.

             THE COURT: Immediately before? Some time before?

             THE WITNESS: I felt like it was right before. I mean, between when
      I went to bed at 2:00, around 2:00, and then when I woke up.

             THE COURT: Okay.

             THE WITNESS: I don't – I don't know the time – the time frame.


                                         -5-
        [PROSECUTOR]: Did you fully wake up during any of this?

        A. No.

        Q. Okay. So –

         A. I remember – I remember – I remember it happening. I – it's hard
to – it's hard to explain. It almost felt like a dream.

        Q. Okay.

        A. I think that's why I kept trying to roll over.

        Q. Did you realize what was happening?

        A. No.

       Q. So when you say you remember him trying to put his penis [in] your
mouth, what exactly do you recall happening? You said – you began to
describe that he went to – he scooted up the bed.

        A. Right.

        ....

        Q. Can you describe what you remember happening?

       A. I remember him – my mouth was closed. I remember him trying to
force his penis into my mouth. And I assume it was because I was so tired and
I had been drinking, but I didn't have the strength – all I could do was try and
keep my mouth closed, my teeth closed, so that's what I did.

        Q. And at this time, is this when you described that you were face to
face?

        A. Yes.

       Q. And when you say him trying to put his penis in your mouth, was
there any contact between his penis and your mouth?


                                      -6-
              A. It touched my teeth.

              Q. And what did you do at that time?

              A. I remember rolling over.

              Q. Do you recall if you went back to sleep after that?

              A. I don't recall. I don't know if I fell back asleep. I don't know.

               Q. And the next thing – is the next thing you remember happening
       after that waking up to him having sex with you?

              A. I – I don't remember the order of how everything happened. When
       – when he was – the last thing that happened was him on top of me, having
       sex with me. I don't remember what happened before that.

(Emphasis supplied).

       In terms of the legal sufficiency of the proof of a second-degree sexual offense,

fellatio qualifies as a "sexual act," which is the gravamen of the crime. For the appellant to

place his penis inside the lips and in contact with the teeth of the victim qualifies as oral-

genital contact within the contemplation of the term "fellatio." Thomas v. State, 301 Md.

294, 321-22, 483 A.2d 6 (1984). The appellant does not claim that the act of fellatio never

occurred or that it was consensual.

       In terms of the legal sufficiency of the proof of a third-degree sexual offense, the

required "sexual contact" for that offense is defined as "an intentional touching of the

victim's or actor's genital, anal, or other intimate area for sexual arousal or gratification, or

for the abuse of either party."



                                              -7-
       Just as the rape necessarily included a second-degree or simple assault, so too, of

course, did the second-degree sexual offense and so too did the third-degree sexual offense.

The second-degree assault, an act of offensive touching, was proved three times over.

       Although the appellant seeks to characterize the victim's failure to report the rape to

the police for a week as exculpatory, a fair reading of the victim's post-rape behavior could

just as readily, if not more readily, be deemed strong evidence that the sexual intercourse

had, indeed, been non-consensual. To get up suddenly within two hours of having gone to

bed and to drive home at 5:00 a.m. is not a routine reaction for one who is comfortably

content with the events of the preceding evening. The victim testified that she was reluctant

to go to the police because she was not at all sure whether the appellant's contact with her,

because of her having been asleep and because of her antecedent drinking, even constituted

a crime. She was uncomfortably aware that her own behavior may have placed her in a

compromised position. She recounted what had happened to her that very day, however, to

Kelly Belay. She also promptly reported what had happened to Kwamaine Fisher.

       Very persuasive evidence of her state of mind, moreover, was what happened five

days after the attack. She was out with friends at a bar when she unexpectedly saw the

appellant. He walked by, turned and looked at her, and kept walking. Feeling as if she were

going to have a panic attack, she went outside. An employee of the bar, Mike Bowling,

noticed the strange interaction between the two. When he went outside to smoke a cigarette,

he saw the victim "completely distraught" and crying. He spoke to her for 20 to 25 minutes


                                            -8-
and the victim recounted to him what had happened five days earlier. He went back inside

and told the appellant to leave the bar. It was Bowling, moreover, who persuaded the victim

to report the incident to the police the next day. She did.

       The day after her report to the police, the victim was seen by a forensic nurse

examiner who conducted an external examination of her based on her complaint of pain in

her genital area. The nurse observed redness to the posterior fourchette area of her genitals.

                               Factfinding Is Not Our Job

       Before turning to the legal issue of what constitutes proof of non-consent, a comment

is in order about the pertinence of certain standard defense arguments we invariably receive

on the issue of the legal sufficiency of the evidence in cases of this sort. In arguing legal

sufficiency here, the appellant observes:

       At the conclusion of direct examination [the victim] testified that she did not
       consent to any of the sexual contact that occurred between herself and
       Appellant. Her actions, however, tell a different story.

(Emphasis supplied).

       The appellant goes on to put a decidedly puritanical spin on the behavior of the

victim, including such misogynistic, if not indeed mid-Victorian, insinuations as the

revelation that she was not wearing any underwear and the disapproving observation that

she had been drinking all evening.          For shame!     Even accepting, arguendo, such

characterizations, however, what difference should it make to us that her actions tell a

different story? Is the appellant trying to persuade us of facts as if we were the factfinders?


                                             -9-
Virtually every crime testified to by multiple witnesses could give rise to half a dozen

conceivable scenarios or different stories. That is why we have factfinders. We, on the

other hand, are not concerned with those other possible stories, because we are not

factfinders. The factfinding job has already been done by someone else. All that matters

at this juncture is that the factfinding judge believed the victim's story. Unless clearly

erroneous (a rare phenomenon, indeed), Judge Groton's findings of fact are the only facts

in the case as far as we are concerned. There are no other stories. No other facts or factual

scenarios even exist and it is pointless, therefore, to bring them up. In assessing legal

sufficiency, we are required to take that version of the evidence most favorable to the

prevailing party. What then is the appellant seeking to do by beguiling us with "different

stories" which are immaterial to the only legal issue before us? An appraisal of legal

sufficiency is not a proper venue for jury argument. Appellate concern is not with what

should be believed, but only with what could be believed.

                               The Absence of Consent

       The appellant's core argument on the issue of lack of consent is too clever by half.

Maryland Code, Criminal Law Article, § 3-304(a) describes at least three (and perhaps five)

modalities by which one might commit the crime of second-degree rape.

             (a) Prohibited. – A person may not engage in vaginal intercourse with
       another:
             (1) by force, or the threat of force, without the consent of the other;

             (2) if the victim is a mentally defective individual, a mentally
       incapacitated individual, or a physically helpless individual, and the person

                                           - 10 -
       performing the act knows or reasonably should know that the victim is a
       mentally defective individual, a mentally incapacitated individual, or a
       physically helpless individual; or

               (3) if the victim is under the age of 14 years, and the person performing
       the act is at least 4 years older than the victim.

       Regardless of which particular modality is employed on a particular occasion, second-

degree rape is a single crime with a single penalty provision. Notwithstanding the variation

in modalities, the critical denominator is the act of engaging in sexual intercourse with a

woman without her consent. The modalities simply represent different ways in which that

consent may be found to have been lacking. Consent may, of course, be lacking because it

was expressly denied. Consent may also be lacking because it was implicitly denied, the

denial being evidenced by either some degree of resistance or by a rational fear of resisting.

By way of significant contrast, consent may also be lacking because the victim, for a variety

of reasons, may have been incapable of giving any consent at all or incompetent to give

legally cognizable consent. All of these absences of consent, however, are simply variations

on a common theme. In this case, the charging document simply alleged, with respect to the

rape, a violation of § 3-304(a).      It did not particularize which precise modality or

combination of modalities the appellant employed.

       Indeed, until the 1976 and 1977 legislative sessions codifying the various sexual

offenses in Maryland, the crime of rape in Maryland was the common law felony of that

name. The statutory codification was essentially for the purpose of graduating the possible

penalties for different circumstances under which the rape or other sexual offense was

                                            - 11 -
committed. It was well explained by "Rape and Other Sexual Offense Law Reform in

Maryland, 1976-1977," 7 U. Balt. L. Rev. 151, 152 (1977):

              Prior to the 1976 session of the Maryland Legislature, the Maryland
       rape statute was primarily a sentencing law, fixing the penalties without
       actually defining the crime. Therefore, in order to discern what constituted the
       crime of rape, an examination of the common law was necessary. ...

             Common law rape was often defined as "the act of a man having
       unlawful carnal knowledge of a female over the age of ten years by force
       without the consent and against the will of the victim." However, other courts
       have defined the crime in more general terms as "unlawful carnal knowledge
       of a woman without her consent." Other typically required elements for
       common law rape were force, absence of the victim's consent, and penetration.

(Emphasis supplied).

       In Goldberg v. State, 41 Md. App. 58, 64, 395 A.2d 1213 (1979), this Court spoke

to the same effect.

              Prior to 1976, the Maryland rape statute was primarily a sentencing
       law, fixing the penalties without actually defining the crime. The common
       law definition of rape that has been applied in Maryland is: "the act of a man
       having unlawful carnal knowledge of a female over the age of ten years by
       force without the consent and against the will of the victim."

(Emphasis supplied). See also State v. Rusk, 289 Md. 230, 424 A.2d 720 (1981).

       Basically, the underlying crimes, particularly rape, were substantively unchanged by

the codification. The new statutes, to be sure, provided some precise definitions, a process

which at the earlier common law would have been left to judicial interpretation. Section 3-

301, providing a number of definitions, however, did not undertake to define the word




                                            - 12 -
"consent" or the phrase "without the consent of the other." What is pertinent in such a case

of non-statutory definition is § 3-302, which provides:

       In this subtitle an undefined word or phrase that describes an element of
       common-law rape retains its judicially determined meaning, except to the
       extent it is expressly or impliedly changed in this subtitle.

(Emphasis supplied).

       The appellant's specific contention is that his conviction for rape was necessarily

erroneous because of "the trial judge's erroneous belief that lack of consent was not a

required element of these offenses in this case." That is a bold charge and we do not

remotely find any merit in it. It may nonetheless be a profitable exercise to figure out

precisely how the appellant could have arrived at such a conclusion.

       In the course of closing argument in this non-jury trial, Judge Groton, in various

exchanges with counsel, made it unmistakably clear that his specific finding was that the

victim was "physically helpless" by virtue of "being asleep." "She was asleep when he

began." "I'm basing my decision on the fact that she was asleep." "[W]hen the sexual

intercourse occurred ... when it started, she was asleep." The judge and both of the lawyers

were walking through the reviewing process together, looking at all of the statutory

provisions and opining as to which modalities fit the case and which did not.

       In one exchange, during closing argument, between defense counsel and Judge

Groton, the discussion focused in on which of § 3-304's (the second-degree rape statute) five

modalities for establishing non-consent would best fit the facts of this case. Subsection


                                           - 13 -
(a)(3) could immediately be eliminated as inapplicable, dealing with a victim "under the age

of 14 years." The first of subsection (a)(2)'s three victim characterizations – that of being

a "mentally defective individual" – was also, by definition, eliminated. Three plausibly

eligible modalities remained:

       [1.] (a)(1) by force, or the threat of force, without the consent of the other;

       [2.] (a)(2) if the victim is ... a mentally incapacitated individual;

       [3.] (a)(2) if the victim is ... a physically helpless individual[.]

       The discussion involved a comparison of those three closely related situations, all

producing a functionally similar result, to wit, the absence of consent. We note again that

these are not three different crimes. They are simply three different but closely related

modalities for committing the same crime. The court was discussing the statutory definition

of second-degree rape. Specifically, the court was contrasting (a)(1) with the special

conditions or statuses of a victim dealt with in (a)(2).

       [Section] 3-304 is rape in the second degree: A person may not engage in
       vaginal intercourse with another, number one – a, number one, by force, or
       threat of force, without the consent of the other.

              Then you go on to number two: If the victim is mentally – is a mentally
       defective individual, a mentally incapacitated individual, or a physically
       helpless individual, and the person performing the act knows or reasonably
       should know that the victim is mentally defective, which we don't have,
       mentally incapacitated or physically helpless.

              And what I'm saying is, as to subsection 2, mentally incapacitated or
       physically helpless, if, in fact – my interpretation is that sleep would cause a
       person to be mentally incapacitated or physically helpless, and, therefore, he's
       in violation of (a)(2), having nothing to do with consent.

                                             - 14 -
(Emphasis supplied).

       "... having nothing to do with consent." Those are, alas, six unfortunate words – but

unfortunate only in the sense that they have generated such perplexing appellate mischief.

There was nothing wrong with the verdict. Judge Groton found, with solid support in the

evidence, that the victim was asleep when the appellant engaged in sexual intercourse with

her. As will be discussed infra, to be asleep is ipso facto to be "physically helpless." In

assessing sexual intercourse with a physically helpless individual, the absence of consent is

automatic, as a matter of law, and does not have to be redundantly proved a second time

over. The appellant does not challenge the efficacy of the evidence to support the verdict.

The evidence established that the appellant engaged in sexual intercourse with the victim

without her consent. That is what the judge found the appellant guilty of having done. The

appellant complains only about the words the judge used in discussing the crime. Due

process requires that the element of lack of consent actually be proved. It is not concerned

with how the process of proving it is articulated. The appellant essentially is complaining

that the judge did not articulate his reasoning more artfully.

       When a judge renders a verdict in a bench trial, it is not like taking a guilty plea or

taking a waiver of a jury trial. There are no prescribed drills that the judge must perform on

the face of the record. On review, we are concerned with what the judge actually did. We

are not obsessed with the words he used to describe what he did. Due process requires that




                                            - 15 -
the element of lack of consent actually be proved by legally sufficient evidence. It is not

concerned with how the process of proving it is articulated.

       Even in terms of the words used, moreover, the appellant's argument collapses once

we take a healthy step back and look at the totality of the context in which the words were

uttered. The appellant has grabbed six words out of a larger context and has ignored the

context. The context was a discussion between court and counsel that had nothing to do

with whether the victim had somehow consented to sexual intercourse with the appellant.

The discussion concerned only the academic problem of selecting the most apt of the three

possible modalities. Judge Groton specifically was contrasting subsection (a)(1) with

subsection (a)(2).

       Subsection (a)(1) – "by force, or the threat of force, without consent of the other" –

deals with an act of sexual intercourse committed on a victim who is both conscious and

competent. Such a victim must make a choice: "Yes, I will" or "No, I won't." The very

reason that the elements of "force" or "threat of force" are a part of (a)(1), but not a part of

(a)(2) or (a)(3), is that in the case of a conscious and competent victim, mere passivity on

the victim's part will not establish the absence of consent. The law looks for express

negation or implicit negation as evidenced by some degree of physical resistance or an

explanation of why the will to resist was overcome by force or fear of harm. That is the

lesson of such cases as Hazel v. State, 221 Md. 464, 157 A.2d 922 (1960), and State v.

Rusk, 289 Md. 230, 424 A.2d 720 (1981). The entire factual controversy over degree of


                                             - 16 -
resistance is something that arises under (a)(1) but that the court does not have to bother

with under (a)(2).

       When (a)(2) or (a)(3) deal with legally incompetent or unconscious victims, on the

other hand, the lack of consent does not have to be established independently by showing

either resistance or fear of resistance but is automatically established, as a matter of law, by

the status of the victim. This is a significant evidentiary difference when the prosecutor sets

out to prove a case of rape. Must the lack of consent be proved independently or has it

already been proved automatically by virtue of the State's having proved something else

which is the equivalent of lack of consent?

       Under (a)(2), in contrast to (a)(1), a victim who is "mentally defective," "mentally

incapacitated," or "physically helpless" need not establish the lack of consent by resisting.

To that not insignificant extent, (a)(2), indeed, has "nothing to do with consent." The proof

of lack of consent has not been obviated; it has rather been finessed. This is all that Judge

Groton was talking about with his six-word observation. He was referring to independent

proof of lack of consent required under (a)(1) but not required under (a)(2). Under (a)(2),

one does not have to prove the absence of consent independently because it has already been

proved automatically. The three classes of victim dealt with in (a)(2) are incapable of

consenting. They, therefore, do not have to resist. Under (a)(1) the proof of lack of consent

must be factually ad hoc; under (a)(2) it is categorical. That is a significant difference. The

State is relieved from having to prove directly what it has already proved indirectly. Unlike


                                             - 17 -
the appellant, we do not look at the six-word phrase he obsesses over in a vacuum. We look

at the obvious intendment of those words in full context. We hold that the Due Process

Clause has not been undermined and the convictions need not be reversed because of any

failure of proof of the lack of consent.

                                       A Reflection

       As we emerge from what seems to have been more of a Platonic dialogue than a

measurement of legal sufficiency, it occurs to us that we have been presiding over a furious

battle over nothing but the choice of words. Appellant's counsel and the trial court at times

used the same words, but in different ways, and they ended up talking across each other.

The problem was with how they talked about the "lack of consent." In its simplest

conceptualization, it is a binary or dualistic choice between "Yes, I will" or "No, I won't."

The proof of such a simple choice is subject to the normal vicissitudes of production and

persuasion. The complicating factor, of course, is that the lack of consent embraces not only

the obvious negative choice but the more elusive and less obvious failure to choose, in the

case of rape, because of the inability or incompetence to choose. This latter aspect of lack

of consent is proved in a very different way, automatically by virtue of having proved

something else.

       When the judge said that subsection (a)(2) did not involve the lack of consent, he

meant only that proof under (a)(2) did not involve a factual issue of the victim making a

binary choice between "Yes, I will" and "No, I won't." Lack of consent may mean not only


                                            - 18 -
a negative response but also a non-response, and the two are proved in different ways.

Under (a)(2) consent does not have to be proved independently because it is implicit in the

(a)(2) conditions.

       Defense counsel now argues, however, that the judge erroneously ruled that the crime

of rape does not have as one of its elements the absence of consent. In reality, the two were

simply using the same words to mean different things, one of them referring to the very

existence of non-consent while the other was referring only to the method of proving non-

consent. It confirms our long-standing belief that a large percentage of legal problems are

simply linguistic problems.

                                Extending the Rationale

       The appellant has actually raised this contention charging that the trial judge

erroneously failed to appreciate the need for a finding of lack of consent and, therefore,

erroneously failed to find the lack of consent with respect to the second-degree sexual

offense and the third-degree sexual offense as well as with respect to the second-degree rape.

Our answer to the contention in these broader applications, as well as our analysis arriving

at our answer, is exactly the same in the cases of a second-degree sexual offense and a third-

degree sexual offense as it is in the case of second-degree rape.

       Just as second-degree rape distinguishes between the conscious and competent victim

in § 3-304(a)(1), where lack of consent had to be established as a matter of fact, and the

unconscious or legally incompetent victim in § 3-304(a)(2), where proof of the very status


                                            - 19 -
of the victim establishes lack of consent as a matter of law, a second-degree sexual offense

makes the same verbatim distinction as it distinguishes § 3-306(a)(1) from § 3-306(a)(2).

The only distinction between the two crimes is the distinction between a "sexual act" and

"vaginal intercourse." Their respective modalities for finding non-consent are the same.

       In not quite so verbatim terms, a third-degree sexual offense distinguishes between

the conscious and competent victim in § 3-307(a)(1) and the unconscious or legally

incompetent victim in § 3-307(a)(2). Only in the first case must the lack of consent be

directly proved as a matter of fact. In the second case, lack of consent is once again

necessarily implicit in the very status of the victim. It does not have to be proved directly

not because it is not required but only because it is implicit in the victim's condition.

                  A Sleeping Victim Is A Non-Consenting Victim

       As the best explanation of why a sleeping victim is necessarily a rape victim, Judge

Groton settled on § 3-304(a)(2) and, within that subsection, on a "physically helpless

individual." Section 3-301(d) defines such a victim.

             (d) Physically helpless individual. – "Physically helpless individual"
       means an individual who:

                     (1) is unconscious; or

                    (2)(i) does not consent to vaginal intercourse, a sexual act, or
       sexual contact; and

                      (ii) is physically unable to resist, or communicate unwillingness
       to submit to, vaginal intercourse, a sexual act, or sexual contact.

(Emphasis supplied).

                                            - 20 -
       The common law of rape has long recognized that engaging in sexual intercourse

with a woman who is asleep is a form of rape. In Lewis Hochheimer, Crimes And Criminal

Procedures, § 429 "Rape," p. 456 (2d ed. 1904), it is said:

               Carnal knowledge of a woman is said to be by force and against her
       consent, if, to the knowledge of the accused, she was in such an imbecile or
       idiotic state of mind, or so drunken, or unconscious from sleep, or affected by
       drugs, as to be unable to assent.

(Emphasis supplied).

       In 3 Wharton's Criminal Law, § 289 "Incapacity to Consent," p. 38 (Charles E.

Torcia, ed., 14th ed. 1980), it is similarly stated:

             A female is obviously incapable of consenting to sexual intercourse
       when she is unconscious or asleep.

(Emphasis supplied).

       Although dealing with incompetence due to drunkenness rather than to being asleep,

this Court did hold in Crawford v. State, 36 Md. App. 393, 400, 373 A.2d 984 (1977):

              It is well settled that unlawful sexual intercourse with a female person
       without her consent constitutes the common-law felony of rape. It is also
       settled that unlawful sexual intercourse with a woman who is incapable of
       giving or withholding consent is rape.

(Emphasis supplied).

       With respect to the absence of consent by a sleeping victim, the national case law is

in essential agreement. King v. State, 978 P.2d 1278, 1280 (Alaska App. 1999); Harvey v.

State, 14 S.W. 645, 646 (Ark. 1890); Davis v. State, 538 So. 2d 515, 516 (Fla. App. 1989);

Brown v. State, 331 S.E.2d 891, 913 (Ga. App. 1985) ("sexual intercourse with a woman

                                             - 21 -
whose will is temporarily lost from intoxication, or unconsciousness arising from use of

drugs or other cause, or sleep, is rape"); Boone v. Commonwealth, 155 S.W.3d 727, 731

(Ky. App. 2004) ("Although sleep may not always be a fully unconscious condition, '[i]t is

axiomatic that sleep is the antithesis of awareness. It is that periodic state of rest in which

consciousness is suspended. Whether induced by drug, or achieved by normal processes,

being in the state of sleep renders one unable to make a conscious choice.'"); People v. Perry,

432 N.W.2d 377, 382 (Mich. 1988); State v. Welch, 89 S.W. 945, 947 (Mo. 1905); State v.

Rush, 650 A.2d 373, 375-76 (N.J. App. 1994) ("[A] person who is actually asleep is

incapable of fleeing or communicating unwillingness to act."); State v. Moorman, 358

S.E.2d 502, 505 (N.C. 1987) ("a sleeping person is a physically helpless person"); In re

Childers, 310 P.2d 776, 777 (Okla. Cr. 1957) ("[A] person who is unconscious by reason

of intoxication, drugs, or sleep, is incapable of exercising any judgment in any means

whatsoever."); State v. Puapuaga, 776 P.2d 170, 172 (Wash. App. 1989) ("The state of sleep

seems to be universally understood as unconsciousness or physical inability to communicate

unwillingness.").

                      Sleep As A Variety Of Unconsciousness

       The appellant seeks to parry § 3-301(d)'s definition of a "physically helpless

individual" as "an individual who is unconscious" by pointing to an arguably hypertechnical

distinction between unconsciousness and sleep. As far as the absence of consent that is

implied in the case of a victim who is unable to choose between consenting and not


                                            - 22 -
consenting, however, it is a distinction without a difference. Unconsciousness is a broader

category than sleep, but it includes sleep. One might well be unconscious for reasons other

than being asleep: a brain tumor, a severe concussion, extreme intoxication, anesthesia,

narcolepsy, or a fainting spell. The broader category nonetheless includes the state of being

asleep. For the appellant to assert that all who are unconscious are not asleep by no means

yields his desired conclusion that all who are asleep are not unconscious. A sleeping victim

is not excluded from § 3-301(d)'s definition of a "physically helpless individual."

       In his reply brief, the appellant attempts to draw a critical distinction between

unconsciousness and sleep.

       The State's attempt, on appeal, to equate being asleep with being unconscious
       fails to acknowledge a significant difference between the two. A person who
       is unconscious is unable to respond to stimuli like sound or touch such as
       being shaken; a person who is asleep will respond to such sensory stimuli.
       See, e.g., http://nlm.nih.gov/medlineplus/ency/article/000022.htm ("Being
       asleep is not the same thing as being unconscious. A sleeping person will
       respond to loud noises or gentle shaking – an unconscious person will not.").
       A person who is unconscious cannot consent; a person who is asleep can wake
       up and consent.

(Emphasis supplied).

       Section 3-304(a)(2)'s protection of one who is a "physically helpless individual" by

virtue of being "unconscious" applies to all forms of unconsciousness, including sleep. The

critical common denominator is that such an individual is unaware of what is then happening

or is about to happen sexually. Such an individual, while in that state of unconsciousness,

is unable to make a choice between consenting and not consenting. To draw a meaningless


                                           - 23 -
distinction between how difficult or easy it might be to rouse the victim from the state of

unconsciousness after the criminal sexual violation had already occurred is beside the point.

The critical moment of consent vel non occurs before the victim is awake, not afterward.

       To say, as the appellant does, that one who is merely asleep, as opposed to one who

might be unconscious for other reasons, can more easily "wake up and consent" has no

remote pertinence to anything we have been talking about. What matters is that one cannot

consent before waking up. Being asleep qualifies as an instance of being unconscious.

                           Were the Verdicts Inconsistent?

       In this non-jury trial, Judge Groton rendered five verdicts, four of guilty and one of

not guilty. In his second contention, the appellant claims that the mixed verdicts of guilty

and not guilty were fatally inconsistent.

       The appellant was convicted of second-degree rape. In the most simplistic terms, that

is an act of vaginal intercourse with a woman without her consent. The appellant was,

secondly, convicted of a second-degree sexual offense. In simplistic terms, that is a sexual

act (in this case, fellatio), without the victim's consent. The appellant was, thirdly, convicted

of a third-degree sexual offense. Simplistically, that is sexual contact with another person

without that person's consent. The absence of consent, in various permutations, was a factor

in all three of those crimes.1


       1
        The appellant was also convicted of second-degree assault. We conveniently put to
the side the inconsistency contention with respect to the conviction for second-degree
                                                                           (continued...)

                                             - 24 -
       The appellant was, by contrast, acquitted of a sexual offense in the fourth degree. In

simplistic terms, that is sexual contact with another without that person's consent. The

appellant contends that the acquittal of the fourth-degree sexual offense necessarily

established that the State had failed to prove the absence of consent on the part of the victim

and that such a finding by the trial judge was incompatible with the three convictions, in

each of which the absence of consent was a necessary element.

       As we address this claim of verdict inconsistency, some legal background is necessary

to establish an intelligible context.

             A Mere Secondary Contention of Awesome Complexity

       Although a vexing problem throughout the common law world, inconsistency

between verdicts is not a matter of constitutional dimension. United States v. Powell, 468

U.S. 57, 65, 105 S. Ct. 471, 83 L. Ed. 2d 461 (1984); Harris v. Rivera, 454 U.S. 339, 344-

48, 102 S. Ct. 640, 70 L. Ed. 2d 530 (1981).            At least since 1932, however, the

overwhelming majority of American states has followed the lead of the Supreme Court.2

       There is a wide variety of possible inconsistencies. There is the relatively rare

problem of an inconsistency between two convictions. There is the far more prevalent


       1
        (...continued)
assault. We are content to declare ex cathedra that a conviction for second-degree assault
and an acquittal for a fourth-degree sexual offense are not fatally inconsistent verdicts.
       2
       Eric L. Muller, "The Hobgoblin of Little Minds? Our Foolish Law of Inconsistent
Verdicts," 111 Harv. L. Rev. 771, 787 n.80 (1998), lists 38 states as following the federal
lead.

                                            - 25 -
problem of an inconsistency between a conviction and an acquittal. There may be an

inconsistency between verdicts on different counts in the same indictment or on different

indictments against a single defendant in a single trial. Although a rarer occurrence in the

case law, there may be inconsistent verdicts against different co-defendants in a trial against

multiple defendants. There is a vast difference between inconsistent verdicts rendered by

a judge in a non-jury trial and inconsistent verdicts rendered by a jury. There is also the little

explored rarity of inconsistency between one verdict rendered by a jury and another verdict

rendered by a judge in a mixed judge/jury trial. See, for instance, Galloway v. State, 371

Md. 379, 401, 809 A.2d 653 (2002). There is a significant difference (not touched on in this

opinion) between inconsistent verdicts in civil trials and inconsistent verdicts in criminal

trials. There is also a difference enjoying more recent attention between what, in Maryland

at least, is referred to as legal inconsistency and what is referred to as factual inconsistency.

In short, inconsistency between verdicts is by no means a simple or one-dimensional

problem. It is a collection of what can be very different problems.

                              "An Ounce of Prevention ..."

       When the State unexpectedly loses a hard earned victory at the eleventh hour, the

most wasteful and the most unnecessary cause is that of inconsistency between the verdicts.

In the flush of apparent success at the end of a trial, it is all too easy to allow impatience and

untidiness to compromise the mopping up operation. Although lesser charges may seem to

be little more than superfluous clutter, every "i" must carefully be dotted and every "t" must


                                              - 26 -
carefully be crossed before the victory celebration is permitted to begin. Following a

conviction for a greater inclusive offense, e.g., not guilty verdicts should never be rendered

on lesser included offenses simply to clear the deck. If, as Emerson tells us, "a foolish

consistency is the hobgoblin of little minds," a careless inconsistency is the hobgoblin of

impatient minds.

                             A Common Law Provenance

       The legal rules and precepts for handling inconsistent verdicts in Maryland, as well

as nationally, are of common law origin. There are neither statutes nor rules of court

governing the subject. It is all a matter of slowly evolving case law. In Price v. State, 405

Md. 10, 18, 949 A.2d 619 (2008), Judge Eldridge discussed the source of Maryland's

inconsistent verdict law:

       In Maryland, the principles concerning inconsistent verdicts have judicially
       developed over time as part of this State's common law. Unlike several other
       jurisdictions, there are no Maryland statutes or promulgated procedural rules
       which relate to inconsistent verdicts generally or relate to specific types of
       inconsistent verdicts. Moreover, the Maryland common law principles
       governing inconsistent verdicts are themselves confusing and somewhat
       inconsistent.

(Emphasis supplied).

       Over the years, however, Maryland did to a significant extent follow the lead of the

Supreme Court as inconsistent verdict law has been evolving.




                                            - 27 -
                         Inconsistent Verdicts of Conviction

         As this Court noted in Tate v. State, 176 Md. App. 365, 382, 933 A.2d 447 (2007)

("Tate I"), remanded for reconsideration in light of Price v. State, 405 Md. 10, 949 A.2d 619

(2008), but reaffirmed by Tate v. State, 182 Md. App. 114, 957 A.2d 640, cert. denied, 406

Md. 747 (2008) ("Tate II"), "Traditionally, a distinction has always been made between 1)

two inconsistent convictions and 2) a conviction and an inconsistent acquittal." The

relatively rare problem of inconsistent convictions, whether emanating from a jury alone or

from a judge alone or from a combination of the two, is a self-contained phenomenon that

may here be quickly noted and conveniently set to one side. Even to discuss inconsistency

between convictions when dealing with the very different problem of an inconsistency

between a conviction and an acquittal is to compare apples with oranges, a practice

sedulously to be avoided.

         Inconsistency between convictions has always been recognized as an error that calls

for some sort of correction. In now fashionable Maryland terms, moreover, it is a legal

inconsistency rather than a less virulent factual inconsistency. It occurs when, in a single

trial, one of the convictions necessarily establishes an element which is incompatible with

an element necessary to the other conviction. The two contradictory elements cannot co-

exist.

         A classic example of inconsistent convictions is the early Maryland case of Heinze

v. State, 184 Md. 613, 42 A.2d 128 (1945). Each of two defendants was charged with both


                                            - 28 -
the larceny of $20 and receiving $20 of stolen goods. Notwithstanding an ultimately

unsuccessful effort by the clerk of the court to correct the jury's verdict, the actual verdict

rendered by the jury foreman was that each defendant was guilty on both counts. In the days

before Maryland's 1978 Consolidated Theft Law, however, a defendant could not for the

same act be both a thief and a receiver of stolen goods. Although ultimately finding that the

defendants, under the special circumstances of the case, had suffered no prejudice, the

statement of the Court of Appeals was clear as to the legal incompatibility of the two such

guilty verdicts.

       It is unquestioned that a finding of guilty on two inconsistent counts is invalid.
       Thus, where a defendant is charged in one count with larceny and in another
       count with receiving stolen goods, and it plainly appears that the property
       alleged to have been stolen is that also alleged to have been received, a
       general verdict of guilty is fatally defective, because in law a thief cannot be
       guilty of the crime of receiving stolen goods which he himself has stolen, and
       a guilty receiver of stolen goods cannot himself be the thief, and hence the
       defendant could not be guilty on both counts.

184 Md. at 617 (emphasis supplied). See also Shell v. State, 307 Md. 46, 55, 512 A.2d 358

(1986); Mack v. State, 300 Md. 583, 601, 479 A.2d 1344 (1984); Henry v. State, 273 Md.

131, 137-38, 328 A.2d 293 (1974); Johnson v. State, 238 Md. 528, 541, 209 A.2d 765

(1965); Tucker v. State, 237 Md. 422, 425, 206 A.2d 691 (1965); Fabian v. State, 235 Md.

306, 313-14, 201 A.2d 511 (1964); Fletcher v. State, 231 Md. 190, 193, 189 A.2d 641

(1963); Young v. State, 220 Md. 95, 100, 151 A.2d 140 (1959); Leet v. State, 203 Md. 285,

293, 100 A.2d 789 (1953); Tate I, 176 Md. App. at 382; Jenkins v. State, 59 Md. App. 612,

618, 477 A.2d 791 (1984).

                                             - 29 -
      Unlike an inconsistency between a conviction and an acquittal, an inconsistency

between convictions does not automatically call for a reversal. In Tate I, 176 Md. App. at

383, this Court explained the possibly non-fatal consequences of such an inconsistency.

              Even in the case of two inconsistent convictions, however, neither of
      the verdicts will be disturbed on appeal if 1) the defendant failed to make
      timely objection to the inconsistency at the time the verdicts were rendered
      and 2) no real prejudice can be shown, to wit, something more than simply an
      inconsistency in the abstract. Because the prejudice possibly arising out of
      inconsistent convictions would consist of either multiple sentences or an
      excessive sentence on one of the convictions, no real prejudice would result
      if 1) only a single sentence were imposed and 2) that sentence was within the
      range of sentencing available for the lesser of the two convictions. Hardesty
      v. State, 223 Md. 559, 562, 165 A.2d 761 (1960); Bell v. State, 220 Md. 75,
      80-81, 150 A.2d 908 (1959); Novak v. State, 139 Md. 538, 115 A. 853
      (1921); Dickens v. State, 175 Md. App. 231, 243-45, 927 A.2d 32 (2007)[;
      Jenkins v. State, 59 Md. App. 612, 621-22, 477 A.2d 791 (1984)].

(Emphasis supplied).

      At this point in our larger analysis we have paused to look at inconsistent convictions

in order to make the point that verdict inconsistency is a variegated subject and not an

undifferentiated whole. Caution should be employed, therefore, not to draw glib or inapt

analogies between phenomena that are not analogous. Inconsistency between convictions

is a subject unto itself. As was pointed out by Tate I, 176 Md. App. at 384-85:

              There is an almost unbridgeable divide between the case of an
      inconsistency between two convictions (by judge or jury), on the one hand,
      and an inconsistency between a jury's conviction and a jury's acquittal, on the
      other hand. In the case of inconsistent convictions, the fact finder has
      necessarily and affirmatively found two things that are unquestionably
      irreconcilable. There is nothing to speculate about, and such an incongruous
      result is flatly prohibited. As the caselaw has been pointing out for 75 years,
      however, there are a number of plausible explanations for an apparently

                                           - 30 -
       inconsistent acquittal by a jury and the law does not mandate a reversal based
       on mere speculation as to what the actual explanation may have been. In the
       one case, appellate review is rigid. In the other case, it is extremely indulgent.

               These two species of inconsistency are so inherently different that
       doctrinal cross-fertilization is problematic in the extreme. Statements made
       in the context of inconsistent conviction cases may have no applicability at all
       in the very different world of an inconsistency between a jury's conviction and
       a jury's acquittal. Pronouncements quite correctly made in the first context
       can be treacherous if uncritically misapplied in the second. Such a doctrinal
       transplant does not always take.

(Emphasis supplied).

             Inconsistency Between A Conviction And An Acquittal

       It is the inconsistency between a verdict of conviction and, on another count or

indictment against the same defendant, a verdict of acquittal that has commanded the lion's

share of attention. It is in this area that we draw a distinction between the sources of the

inconsistent verdicts. Was the source a jury? Was the source a judge in a non-jury trial?

Or was the source a combination of the two in a mixed trial scenario? That third possibility

we can dispose of briefly.

                         A Mixed Verdict By Judge and Jury

       The law has traditionally been far more tolerant of inconsistent verdicts handed down

by a jury than of similar inconsistency at the hands of a judge alone. For all intents and

purposes, inconsistent verdicts rendered by the combination of judge and jury are held to the

same rigorous standard as that regulating inconsistent verdicts rendered by the judge alone.

Just as the judge is required to make his verdicts logically consistent with each other, the


                                             - 31 -
judge is similarly required, in a mixed trial scenario, to make his verdict conform to

whatever verdict the jury has rendered. The obligation to be consistent is a one-way street.

       The 4-3 decision of the Court of Appeals in Galloway v. State, 371 Md. 379, 809

A.2d 653 (2002), is a case in point. It also illustrates why a mixed trial modality is

sometimes necessary, or at least desirable.          Galloway was charged in a nine-count

indictment. Counts one through seven charged a number of substantive offenses. Counts

eight and nine charged the possession of a firearm after having been convicted previously

of a crime. Galloway expressed concern over the possible prejudicial impact on the jury of

his prior criminal record, a necessary element of counts eight and nine, on the remaining

seven charges. With the acquiescence of Galloway, the trial judge determined that the jury

would hear evidence on and would consider only the first seven counts. The trial judge, out

of the presence of the jury, would hear the evidence about the prior criminal record and

would then render her own verdict on counts eight and nine.

       The surprise came at verdict time as the jury returned verdicts of not guilty on counts

one through seven even as the judge found Galloway guilty on counts eight and nine.

Galloway appealed those convictions on the ground that his convictions by the judge for

possessing a firearm while having a criminal record were inconsistent with his acquittal by

the jury on count seven on the charge of carrying a handgun. There was no question that the

firearm at issue in counts eight and nine was a handgun.




                                            - 32 -
       Judge Cathell's opinion for the Court of Appeals had no difficulty in finding an

inconsistency.

       [T]here is no dispute as to whether the verdicts were inconsistent. They are
       clearly inconsistent. At a given point in time, the jury held that appellant did
       not possess the handgun. The trial court necessarily held that, at the same
       given point in time, appellant, a felon, was in possession of the same handgun.

371 Md. at 400 (emphasis supplied). The holding of the Court of Appeals was clear.

       It makes no difference in criminal cases what the procedure is that results in
       the mingling of court and jury verdicts; inconsistent verdicts based on
       identical facts, are not permitted unless the inconsistency is solely a jury
       inconsistency.

371 Md. at 401 (emphasis supplied).

       Where the court is involved in any way, either in verdicts rendered by the court alone

or in the combined verdicts of court and jury, inconsistent verdicts will not be permitted.

       Maryland's appellate courts have disapproved inconsistent verdicts in criminal
       cases where the inconsistency involved court action.

371 Md. at 400 (emphasis supplied).

       With inconsistent verdicts by a judge and jury combined being subsumed into

inconsistent verdicts rendered by a judge alone, the total picture becomes a bit less cluttered.

We are dealing with either 1) inconsistency by a jury or 2) inconsistency charged to a judge.

            Inconsistent Verdicts Of Guilty And Not Guilty By A Jury

       The developing law with respect to inconsistency between verdicts has been

predominantly, indeed almost exclusively, concerned with a conviction and an inconsistent



                                             - 33 -
acquittal at the hands of a jury.3 The starting point was a generally recognized common law

principle that inconsistent verdicts would not be permitted.           The entire subject of

inconsistent verdicts first achieved national prominence in 1925 as federal courts, soon

followed by state courts, carved out a massive exception to the former prohibition for an

inconsistency between a conviction and an acquittal both rendered by a jury. Instead of

being strictly forbidden, inconsistency at the hands of a jury became almost universally

tolerated.

       Contrary to popular understanding, the pioneering opinion was not that of Justice

Holmes in Dunn v. United States, 284 U.S. 390, 52 S. Ct. 189, 76 L. Ed. 356, in 1932, but

that of Judge Learned Hand4 for the Second Circuit Court of Appeals in Steckler v. United

States, 7 F.2d 59, in 1925. The Second Circuit was confronted with an undeniable

inconsistency in the jury's verdicts.


       3
       As was noted by Alexander M. Bickel, Comment, "Judge and Jury – Inconsistent
Verdicts in the Federal Courts," 63 Harv. L. Rev. 649, 653 (1950):

       [T]he possibility of inconsistent verdicts increases in direct ratio to the number
       of counts.

       Steven T. Wax, "Inconsistent and Repugnant Verdicts In Criminal Trials," 24 N.Y.L.
Sch. L. Rev. 713, 729 (1979), also observes:

       [C]urtailment of the prosecution's practice of incorporating into indictments
       every possible crime which can be developed from a given set of facts would
       reduce the potential for verdict inconsistency.
       4
      For decades, Learned Hand was recognized as one of the most creative legal scholars
in America. He was regularly, albeit informally, referred to as "the tenth justice."

                                             - 34 -
       There is a plain inconsistency in saying that the liquors were kept for sale, and
       in saying that the shop in which they were was not one in which the same
       liquors were kept for sale. We cannot, therefore, avoid the question whether
       this inconsistency invalidated the verdict of guilty on count 2.

7 F.2d at 60 (emphasis supplied). Judge Hand recognized, moreover, that the court was

plowing new ground.

       No doubt it has generally been assumed that, if the verdict was rationally
       inconsistent, the conviction ought not to stand, and probably that was the
       common law, though it is hard to find a case squarely so holding.

Id. (emphasis supplied).

       Judge Hand explained that the pertinent question in cases in which inconsistent

verdicts of guilty and not guilty are returned is whether, with respect to the guilty verdict,

the jury was truly persuaded of the defendant's guilt. Because the acquittal on one charge

may well have been based upon a desire to guarantee lenity or upon a compromise to achieve

jury unanimity, the not guilty verdicts do not cast sufficient doubt upon the jury's return of

the guilty verdict to justify overturning it on mere speculation.

       The most that can be said in such cases is that the verdict shows that either in
       the acquittal or the conviction the jury did not speak their real conclusions, but
       that does not show that they were not convinced of the defendant's guilt. We
       interpret the acquittal as no more than their assumption of a power which they
       had no right to exercise, but to which they were disposed through lenity.

              That the conviction may have been the result of some compromise is,
       of course, possible; but to consider so is to consider too curiously, unless all
       verdicts are to be upset on speculation. That it represented their deliberate
       judgment seems to us beyond any reasonable doubt.

Id. (emphasis supplied).


                                             - 35 -
       It was seven years later that Justice Holmes bestowed the blessing of the Supreme

Court on Steckler with his much heralded opinion in Dunn v. United States, supra. It was

Dunn that gave the tolerance of jury inconsistency the prominence it has enjoyed for the last

eighty-two years. A jury had convicted Dunn of maintaining a common nuisance by keeping

intoxicating liquor for sale at a specified place. The same jury, however, had also acquitted

Dunn of both 1) the unlawful possession of the intoxicating liquor and 2) the unlawful sale

of said liquor. Dunn contended that the conviction could not stand in light of the

inconsistent acquittals. Justice Holmes's opinion was brief but certain.

              Consistency in the verdict is not necessary. Each count in an
       indictment is regarded as if it was a separate indictment. If separate
       indictments had been presented against the defendant for possession and for
       maintenance of a nuisance, and had been separately tried, the same evidence
       being offered in support of each, an acquittal on one could not be pleaded as
       res judicata of the other. Where the offenses are separately charged in the
       counts of a single indictment the same rule must hold.

284 U.S. at 393 (emphasis supplied). After quoting with approval from Judge Hand's

opinion in Steckler, Justice Holmes concluded:

             That the verdict may have been the result of compromise, or of a
       mistake on the part of the jury, is possible. But verdicts cannot be upset by
       speculation or inquiry into such matters.

284 U.S. at 394.

       Lest any suspect that Dunn v. United States is now somehow superannuated, the 1984

opinion of a unanimous Supreme Court in United States v. Powell, 469 U.S. 57, 105 S. Ct.




                                           - 36 -
471, 83 L. Ed. 2d 461, was a rousing re-endorsement. Chief Justice Rehnquist's opinion for

the Court noted:

              Fifty-three years later most of what Justice Holmes so succinctly stated
       retains its force. Indeed, although not expressly reaffirming Dunn this Court
       has on numerous occasions alluded to its rule as an established principle.
       [The Court cited and briefly discussed United States v. Dotterweich, 320 U.S.
       277, 279, 64 S. Ct. 134, 135, 88 L. Ed. 48 (1943), and Harris v. Rivera, 454
       U.S. 339, 102 S. Ct. 460, 70 L. Ed.2d 530 (1981).]

              These decisions indicate that this is not a case where a once-established
       principle has gradually been eroded by subsequent opinions of this Court.

469 U.S. at 63 (emphasis supplied).

       The Court's opinion explained why inconsistent jury verdicts of conviction and

acquittal are tolerated.

       The rule that the defendant may not upset such a verdict embodies a prudent
       acknowledgment of a number of factors. First, as the above quote suggests,
       inconsistent verdicts – even verdicts that acquit on a predicate offense while
       convicting on the compound offense – should not necessarily be interpreted
       as a windfall to the Government at the defendant's expense. It is equally
       possible that the jury, convinced of guilt, properly reached its conclusion on
       the compound offense, and then through mistake, compromise, or lenity,
       arrived at an inconsistent conclusion on the lesser offense. But in such
       situations the Government has no recourse if it wishes to correct the jury's
       error; the Government is precluded from appealing or otherwise upsetting
       such an acquittal by the Constitution's Double Jeopardy Clause.

469 U.S. at 65 (emphasis supplied). The opinion explained that lenity is frequently the

explanation for a jury's apparent inconsistency.

       Dunn has been explained by both courts and commentators as a recognition
       of the jury's historic function, in criminal trials, as a check against arbitrary or
       oppressive exercises of power by the Executive Branch.


                                              - 37 -
       ... The fact that the inconsistency may be the result of lenity, coupled with the
       Government's inability to invoke review, suggests that inconsistent verdicts
       should not be reviewable.

469 U.S. at 65-66 (emphasis supplied). As we earlier noted, the Dunn-Steckler acceptance

of jury inconsistency has been followed by thirty-eight states.5

       From the first occasion on which it addressed the question of an inconsistency

between a jury conviction and a jury acquittal, Maryland regularly endorsed the rule of

Dunn. In Leet v. State, 203 Md. 285, 293, 100 A.2d 789 (1953), Chief Judge Sobeloff

quoted with approval from both Dunn and Steckler. The conclusion of the Court of Appeals

was brief but sure.

       If we nevertheless assume that there was an inconsistency, the result is not
       necessarily to reverse the conviction. While it is true that a finding of guilt on
       two inconsistent counts will be declared invalid in Maryland, it does not



       5
        Alexander M. Bickel, Comment, "Judge and Jury – Inconsistent Verdicts in the
Federal Courts," 63 Harv. L. Rev. 649, 651-52 (1950), offered a good explanation of why
jury inconsistency in pursuit of lenity is widely tolerated by the courts:

               The law states duties and liabilities in black and white terms. Human
       actions are frequently not as clean-cut. Judges themselves sometimes
       undertake, in sentencing, the search for a middle ground between the
       absolutes of conviction and acquittal. To deny the jury a share in this
       endeavor is to deny the essence of the jury's function, which is finding a
       solution for those occasional hard cases in which "law and justice do not
       coincide." Dunn reaffirms the jury's power to exercise leniency by limiting
       punishment to sentence upon only one of many counts – even though in
       recognizing this power the Court alluded to it as one to which the jury has no
       "right."

(Emphasis supplied).

                                             - 38 -
       follow that a conviction on one count may not stand because of an
       inconsistent acquittal on another count.

(Emphasis supplied).

       For the next fifty-five years, Maryland continued to follow Dunn v. United States.

Williams v. State, 204 Md. 55, 64, 102 A.2d 714 (1954); Ledbetter v. State, 224 Md. 271,

273-74, 167 A.2d 596 (1961); Ford v. State, 274 Md. 546, 552-53, 337 A.2d 81 (1975);

Mack v. State, 300 Md. 583, 597, 479 A.2d 1344 (1984); Hudson v. State, 152 Md. App.

488, 513, 832 A.2d 834 (2003); Price v. State, 172 Md. App. 363, 388-90, 915 A.2d 432

(2007), rev'd, 405 Md. 10, 949 A.2d 619 (2008).

                               Maryland Changes Course

       For Marylanders a sea change occurred in 2008. In Price v. State, 172 Md. App. 363,

915 A.2d 432 (2007), the Court of Special Appeals had continued to follow the Stecker-

Dunn-Powell tolerance of inconsistency between verdicts of conviction and acquittal in a

jury trial, the position that Maryland had consistently taken since Leet v. State, supra, in

1953. In its Price v. State, 405 Md. 10, 949 A.2d 619 (2008) (hereinafter "Price"), the Court

of Appeals reversed course and held that inconsistent verdicts of conviction and acquittal

will no longer be tolerated in jury trials.

       Judge Eldridge's opinion for the Price majority pointed out that consistency has

always been demanded between verdicts rendered by a judge alone. State v. Williams, 397

Md. 172, 189-90, 916 A.2d 294 (2007). The opinion further pointed out that consistency

had similarly been demanded between a verdict rendered by a jury and a verdict rendered

                                              - 39 -
by a judge in a hybrid judge/jury trial. Galloway v. State, 371 Md. at 401. Although

referring to a totally different phenomenon and not to an inconsistency between a conviction

and an acquittal, the Price opinion also noted that consistency has regularly been demanded

between verdicts of conviction. Shell v. State, 307 Md. 46, 55, 512 A.2d 358 (1986). The

opinion concluded by observing that consistency is now demanded between verdicts (by

judge or jury) in civil cases. Southern Management v. Taha, 378 Md. 461, 467, 836 A.2d

627 (2003).

       Price's thesis was that consistency law itself should at least aspire to consistency.

Accordingly, it did, as Maryland joined Alaska6 and Florida7 in seeming to reject totally the

Steckler-Dunn-Powell rationale as to why jury inconsistency should be tolerated (actually,

Price did not effect a total rejection of that tolerance, as we shall examine, infra). The

majority opinion's conclusion in Price appeared to be a sweeping one.

               Accordingly, with regard to the instant case, similarly situated cases on
       direct appeal where the issue was preserved, and verdicts in criminal jury trials
       rendered after the date of our opinion in this case, inconsistent verdicts shall
       no longer be allowed.

405 Md. at 29 (emphasis supplied).

       Interestingly, the Price majority opinion neither mentioned nor recognized any

possible distinction between legal inconsistency and factual inconsistency. Neither did it

mention any requirement with respect to preservation of the issue for appellate review. In

       6
           DeSacia v. State, 469 P.2d 369 (Alaska 1970).
       7
           Naumowicz v. State, 562 So. 2d 710 (Fla. Dist. Ct. App. 1990).

                                            - 40 -
short order, it became clear that the major significance of the Price decision lay in the

concurring opinion of Judge Harrell. That concurrence began by noting, "The Majority

opinion ... does not penetrate further into the jurisprudential wilderness." 405 Md. at 35.

Where the majority opinion did not penetrate, however, the concurring opinion did.

                          Legal Versus Factual Inconsistency

         In the universe of inconsistent verdicts, the percentage of factually inconsistent

verdicts is far greater than is the percentage of legally inconsistent verdicts. As far as the

prosecution is concerned, the opening words of Judge Harrell's concurrence removed 75-

80% of Price's sting.

         I think it important to note explicitly that the Majority's holding applies only
         to "legally inconsistent" verdicts, not "factually inconsistent" verdicts. The
         Court should continue to recognize factually or "logically" inconsistent
         verdicts rendered by juries in criminal cases.

405 Md. at 35 (emphasis supplied).

         The intolerance of jury inconsistency commanded by Price would, should the

concurrence prevail, apply to a relatively small fraction of jury inconsistencies. A lion's

share of the Steckler-Dunn-Powell tolerance of jury inconsistencies, therefore, would still

abide.

         The distinction between legal inconsistency and factual inconsistency, moreover, is

essentially a new entry in the legal lexicon. One can apply the new distinction to the older

cases, in state and out, and distinguish legal inconsistencies from factual ones, but the older

cases did not consciously and articulately apply these characterizing tags. The academic

                                              - 41 -
literature, moreover, is also almost completely silent as to the legal-factual distinction which

has now become a critical criterion in Maryland.8

       The difficulty is that although the respective heartlands can be cleanly distinguished

from each other, the borderline between legal inconsistency and factual inconsistency is

often a blurred boundary. The concurring opinion offered the following distinction:

               A factually inconsistent verdict is one where a jury renders "different
       verdicts on crimes with distinct elements when there was only one set of proof
       at a given trial, which makes the verdict illogical." The feature distinguishing
       a factually inconsistent verdict from a legally inconsistent verdict is that a
       factually inconsistent verdict is merely illogical.

405 Md. at 35 (emphasis supplied). The concurring opinion also offered an illustrative

example:

              Assume a legally intoxicated or otherwise reckless driver causes a
       head-on collision, killing on impact the driver and passenger of the other car.
       The intoxicated driver is charged with two counts of vehicular homicide. The
       jury convicts the defendant of vehicular homicide as to the death of the driver
       of the other car, but finds the defendant not guilty of the same crime with
       regard to the death of the passenger. Such a result would constitute factually
       inconsistent verdicts.

405 Md. at 35-36 (emphasis supplied).




       8
        The Maryland dichotomy between factually inconsistent and legally inconsistent
verdicts has as its linguistic counterpart, in New York at least, the dichotomy between
"inconsistent" and "repugnant" verdicts. See Steven T. Wax, "Inconsistent and Repugnant
Verdicts in Criminal Trials," 24 N.Y.L. Sch. L. Rev. 713 (1979). Actually, the more precise
New York dichotomy is one between "mere inconsistency" and "inconsistency amounting
to repugnancy."

                                             - 42 -
       Mere logical inconsistency is only factual inconsistency and will not condemn a jury's

verdicts as fatally inconsistent.

               The verdicts in the present case also contain a factual inconsistency.
       Price was acquitted of being a felon in possession of a handgun, but convicted
       of possessing a handgun in the course of drug trafficking. There was no
       dispute at trial as to Price's prior felony convictions. Therefore, it is illogical
       for the jury to find that Price is guilty of possessing a firearm in the course of
       drug trafficking without possessing a firearm as a convicted felon. Despite
       the illogical verdict, this does not rise to the level of a legally inconsistent
       verdict.

405 Md. at 37 (emphasis supplied).9

       A legal inconsistency, by contrast, must announce squarely contrary decisions with

respect to actual elements of the two offenses. This does not mean contrary findings of fact

which have logical implications with respect to elements. Every factual inconsistency

necessarily has implications with respect to elements. If that were not so, the factual

inconsistency would be immaterial. Legal inconsistency, by contrast, requires direct

contrariety with respect to elements themselves.

              A legal inconsistency, by contrast, occurs when "an acquittal on one
       charge is conclusive as to an element which is necessary to and inherent in a
       charge on which a conviction has occurred...." [T]he Supreme Court of
       Rhode Island stated that "if the essential elements of the count[s] of which the
       defendant is acquitted are identical and necessary to prove the count of which
       the defendant is convicted, then the verdicts are inconsistent." "Verdicts of
       guilty of crime A but not guilty of crime B, where both crimes arise out of the
       same set of facts, are legally inconsistent when they necessarily involve the



       9
       See Ashlee Smith, Comment, "Vice-A-Verdict; Legally Inconsistent Jury Verdicts
Should Not Stand In Maryland," 35 U. Balt. L. Rev. 395, 414-15 (2006).

                                             - 43 -
       conclusion that the same essential element or elements of each crime were
       found both to exist and not to exist."

405 Md. at 37-38 (emphasis supplied).10

                    Preservation As An Iron-Clad Requirement

       Because the jury must always be given the opportunity to correct any inconsistency

in its verdicts, the concurring opinion made it unmistakably clear that any objection to the

verdicts on inconsistency grounds must be made before the verdicts have become final and

the jury has been discharged.

       [W]e should not permit the defendant to accept the jury's lenity in the trial
       court, only to seek a windfall reversal on appeal by arguing that the jury's
       verdicts are inconsistent. Accordingly, a defendant must note his or her
       objection to allegedly inconsistent verdicts prior to the verdicts becoming final
       and the discharge of the jury. Otherwise, the claim is waived.




      10
        The distinction can admittedly sometimes be a difficult one to make. As the
concurring opinion noted, 405 Md. at 36 n.3:

       Appellate courts are ill equipped to determine whether a jury's verdict is
       illogical factually, or merely "curious." We must be careful not to "confuse
       a curious verdict with an inconsistent verdict." Hudson v. State, 152 Md.
       App. 488, 515, 832 A.2d 834, 850 (2003).

(Emphasis supplied). See also Steven T. Wax, "Inconsistent and Repugnant Verdicts In
Criminal Trials," 24 N.Y.L. Sch. L. Rev. 713, 721 (1979):

              Running throughout the discordant decisions on inconsistent verdicts
       is a lack of clarity as to whether inconsistency in verdicts is defined by
       reference to the facts of the particular case or by recourse to the legal elements
       of the crimes upon which opposing verdicts were returned.

                                             - 44 -
405 Md. at 40 (emphasis supplied). Judge Battaglia and Judge Wilner joined Judge Harrell

in that part of the concurring opinion.

       The reason for this iron-clad preservation requirement is clear. When inconsistent

jury verdicts of conviction and acquittal are rendered, it is more frequently the acquittal that

is at odds with the true belief of the jurors than it is the conviction. The verdict of acquittal

is frequently returned in the interest of lenity and actually is a windfall for the defendant.

It would be with exceeding ill grace that a defendant would accept the benefit of a jury's

incongruous acquittal even while condemning the incongruous conviction, when logically

the two should rise or fall together. The concurring opinion pointed out why a defendant

might be well advised to keep silent rather than risk losing his incongruous acquittal.

       In fact, quite often a defendant's optimal choice will be to remain silent, thus
       waiving his challenge to the inconsistent verdicts and accepting the conviction
       that may be inconsistent. A defendant, aware of his or her guilt, or the
       overwhelming evidence of guilt, of all of the crimes of which he or she stands
       charged, may choose to accept the jury's lenity. A defendant may be wise to
       accept the inconsistent conviction and accompanying sentence, rather than
       look a gift horse in the mouth. If the defendant objects to the inconsistent
       verdicts, the jury, given a second chance, may choose to remedy the error in
       a manner not in the defendant's favor.

405 Md. at 41 n.9 (emphasis supplied).

       Judge Harrell was very clear as to the proper procedure to be followed after a timely

objection to a jury's inconsistent verdicts of conviction and acquittal.

               Upon timely objection by the defendant to legally inconsistent verdicts,
       the trial court should instruct or re-instruct the jury on the need for consistency
       and the range of permissible verdicts. The jurors then should be permitted to
       resume deliberation. The jury is free to resolve the inconsistency either by

                                             - 45 -
       returning verdict in the defendant's favor, convicting on the implicated counts,
       or deadlocking on a charge so that no inconsistent finding results. "Until the
       announcement that the verdict has been recorded, the jury has the right to
       amend or change any verdict; and when it is so amended it is the real verdict
       of the jury and it may be properly accepted by the court."

405 Md. at 41-42 (emphasis supplied).

                      The Ripening of the Concurring Opinion

       It took only four years for the concurring opinion in Price to gain acceptance as the

authoritative Maryland law on inconsistency. This Court played a role in that acceptance

process. In Tate II, on the remand of our opinion in Tate I for reconsideration in light of

Price, we reasserted our earlier holding. In doing so, we found highly persuasive the

concurring opinion and chose to follow it as binding Maryland law.

       As an additional and independent reason for deciding as we do on this
       reconsideration, we find significant solace in the well reasoned and articulate
       concurring opinion of Judge Harrell (joined by Judge Battaglia and in part by
       Judge Wilner) in Price v. State. It clarifies several vitally important issues that
       the majority opinion leaves in the dark and that could lead the unwary astray.

182 Md. App. at 129 (emphasis supplied).

       We particularly noted the valuable distinction the concurring opinion made between

legal inconsistency and factual inconsistency.

       The distinction that the concurring opinion carefully points out between a true
       legal inconsistency and a mere factual inconsistency is indispensable to any
       reasonable application of Price v. State. Without that distinction the majority
       opinion could easily give rise to an epidemic of promiscuous inconsistency
       claims. (It probably will anyway, but the concurring opinion will at least help
       to contain the damage.)

182 Md. App. at 130 (emphasis supplied).

                                             - 46 -
       We offered, moreover, our own effort at defining the difference between true legal

inconsistency and mere factual inconsistency. It classically involves a comparison of the

elements of a lesser included offense and a greater inclusive offense.

              A legal inconsistency, by contrast, occurs when the crime for which a
       defendant is acquitted is, in its entirety, a lesser included offense within the
       greater inclusive offense for which a defendant is convicted. The commission
       of the greater crime cannot, as a matter of law, take place without the
       commission of the lesser crime. The lesser crime is a required element of the
       greater. The acquittal of the lesser crime precludes the finding of that required
       element of the greater crime for which the defendant was convicted. That is
       legal, as opposed to factual, inconsistency. It is something that does not
       involve speculation about possible or probable factual findings. It is
       something that can be explained in algebraic terms.

182 Md. App. at 131 (emphasis supplied).

       Although not bound to do so, we also found highly persuasive the concurring

opinion's prescribed procedure for remedying, when timely requested to, an inconsistency

in the jury's verdicts.

               The most welcome breath of fresh air from the concurring opinion is
       its clarification of the procedure that must be followed if a defendant truly
       wishes to avoid the illogic of inconsistent verdicts.

               ....

              Judge Harrell explained that more frequently than not it is the
       defendant who is the beneficiary of the jury's merciful inconsistency, and that
       the defendant should be allowed to enjoy the option of accepting the jury's
       boon of probably undeserved lenity. What the defendant may not do,
       however, is to have his cake and eat it too. ...

               ....



                                            - 47 -
               As the concurring opinion points out, it is the prosecutor who most
       likely has the right to be aggrieved by the inconsistent acquittal rather than the
       defendant to be aggrieved by the inconsistent conviction.

182 Md. App. at 132-33 (emphasis supplied).

       This Court adopted enthusiastically the remedial procedural suggested by Price's

concurring opinion.

               The concurring opinion spells out the obvious procedure that must be
       followed. It is the only procedure that makes sense. The defendant faces the
       choice either of having the jury resolve the inconsistency or of standing pat
       and enjoying the inconsistency. He has to decide "when to hold 'em and when
       to fold 'em." If he chooses the latter, he may not later complain. A defendant
       simply may not seek to exploit an alleged inconsistency without taking the
       necessary step to cure or resolve the inconsistency when it is still possible to
       do so. If a defendant chooses, on the other hand, to cast himself as the
       champion of jury verdict consistency, he must accept the perils of the part.

182 Md. App. at 136 (emphasis supplied).

       In McNeal v. State, 208 Md. App. 510, 28 A.3d 88 (2011), the appellant, relying on

the Price majority opinion, claimed that there was a fatal inconsistency between a jury's

conviction and its acquittal. The McNeal opinion agreed that there was, indeed, an

inconsistency, but noted that it was only a factual inconsistency and not a legal one. Relying

on our statement in Tate II that we were following the concurring opinion in Price, this

Court rejected the defendant's contention.

              In this appeal appellant does not contend that the convictions were
       legally inconsistent. Instead, appellant argues that we should not recognize
       the distinction between a legally inconsistent verdict, and a factually
       inconsistent verdict. Appellant does not even cite Tate, must less try to
       distinguish it. For the reasons enunciated in Tate, we hold that the trial judge
       did not err in declining to set aside the conviction for possession of a handgun

                                             - 48 -
       by a prohibited person simply because that conviction was factually
       inconsistent with the jury's acquittal of appellant for wearing, carrying, or
       transporting a handgun.

200 Md. App. at 518 (emphasis supplied). The stage was set for the Court of Appeals to

resolve all lingering doubt. In its McNeal v. State, 426 Md. 455, 458, 44 A.3d 982 (2012),

the Court squarely posed the question before it.

               This case beckons us to examine our opinion in Price v. State, 405 Md.
       10, 949 A.2d 619 (2008), in which we broke with the majority of jurisdictions
       nationwide and our own jurisprudence to conclude clearly that legally
       inconsistent jury verdicts in criminal cases were prohibited henceforth in
       Maryland. The concurring opinion in Price went to some lengths to explain
       that the scope of the Court's opinion should be read to extend only to legally
       inconsistent jury verdicts, but not to factually inconsistent jury verdicts.

(Emphasis supplied).

       Everyone agreed that the verdicts in McNeal were factually inconsistent. In rejecting

the appellant's contention based on Price, the Court of Appeals officially adopted its earlier

concurring opinion in Price.

       McNeal urges that the Court's opinion in Price prohibits these factually
       inconsistent jury verdicts. Rather, we adopt as our holding here the thrust of
       the concurring opinion in Price, that jury verdicts which are illogical or
       factually inconsistent are permitted in criminal trials for reasons we shall
       explain.

426 Md. at 458-59 (emphasis supplied). There was, however, no legal inconsistency.

"There is no lesser included offense or predicate crime involved in McNeal's inconsistent

verdicts." 426 Md. at 472.

       The Court of Appeals also acknowledged the supporting role played by this Court.


                                            - 49 -
             In McNeal's direct appeal, the Court of Special Appeals adopted as its
       holding the considered dicta from Tate v. State, 182 Md. App. 114, 130-31,
       957 A.2d 640, 649 (2008), which quoted extensively from the concurring
       opinion in Price.

426 Md. at 461 (emphasis supplied).

                                       Fine-Tuning

       McNeal v. State is where the Maryland law now is with respect to inconsistent

verdicts of conviction and acquittal at the hands of a jury. We should take note, however,

of some modest fine-tuning by Teixeira v. State, 213 Md. App. 664, 75 A.3d 371 (2013).

The fine-tuning has been in two regards. Teixeira, by graphic example, makes more clearly

marked than it theretofore had been the fine line separating legally inconsistent verdicts from

factually inconsistent verdicts. Teixeira also explores a procedural nuance never before

considered as it identifies the precise moment until which a defense objection to a jury's

inconsistent verdicts may still be timely made.

A. Legal Versus Factual Inconsistency

       In certain cases, there is, indeed, a very thin and nuanced line between legal

inconsistency and factual inconsistency. The definitions that have been tendered, moreover,

have been less than models of clarity.        The decision in Teixeira, however, makes

transparently clear the precise dividing line that had theretofore been a bit blurry.

       If there is any discernible pattern to jury inconsistency cases, it seems that a

significant percentage of them involve unexpected acquittals on lesser charges involving the



                                            - 50 -
use or possession of weapons. It is as if the jurors were disdainful or at least neglectful if

not of lesser charges generally, then of lesser charges involving weapons specifically.

       The verdicts in Teixeira seemed to follow such a pattern. The jury had no trouble

convicting Teixeira of all substantive criminal offenses – armed carjacking, simple

carjacking, conspiracy to commit armed carjacking, armed robbery, simple robbery,

unauthorized removal of property, first-degree assault, and second-degree assault.

Notwithstanding the clear evidence that Teixeira had used a handgun in perpetrating the

offenses, the jury for no apparent reason acquitted Teixeira of both 1) the use of a handgun

in the commission of a crime of violence and 2) wearing, carrying, and transporting a

handgun. On appeal, 213 Md. App. at 668, "Teixeira maintain[ed] that the jury's acquittal

of the handgun charges renders inconsistent those guilty verdicts on charges that were based

on the use or possession of a dangerous weapon."

       This Court held that the verdicts were clearly inconsistent. As we observed, 213 Md.

App. at 681, "what we are left with are verdicts that are factually inconsistent for reasons

known but to the jury." The issue before this Court was that of whether the verdicts were

only factually inconsistent, which under McNeal would not require reversal, or were legally

inconsistent, which under Price would necessitate reversal.

       In identifying that line of demarcation, Teixeira, 213 Md. App. at 680, quoted from

McNeal, 426 Md. at 458, where it had in turn quoted with approval from People v.




                                            - 51 -
Muhammad, 17 N.Y. 3d 532, 935 N.Y.S. 2d 526, 959 N.E.2d 463, 467 (2011), as the New

York Court of Appeals explained:

       "[A] verdict as to a particular count shall be set aside" as repugnant
       [inconsistent] "only when it is inherently inconsistent when viewed in light of
       the elements of each crime as charged to the jury" without regard to the
       accuracy of those instructions. The underlying purpose of this rule is to
       ensure that an individual is not convicted of "a crime on which the jury has
       actually found that the defendant did not commit an essential element, whether
       it be one element or all." A person cannot be convicted of a crime if a jury has
       necessarily decided that one of the essential elements was not proven beyond
       a reasonable doubt.

(Emphasis supplied).

       In making the distinction between legal inconsistency and factual inconsistency, the

focus is not on inconsistent factual findings but on inconsistent elements. Sets of elements

can be compared to each other in a vacuum without any reference to the actual facts in the

case. This Court took that approach in Teixeira.

       In comparing the convictions with the acquittals, we noted that the critical element

in the two crimes resulting in acquittal was a handgun. The convictions for armed

carjacking and armed robbery, on the other hand, did not involve, as an element, the use of

a handgun. They were based on a different element – the use of a deadly weapon generally.

As we observed, 213 Md. App. at 681, "Neither offense requires the use of a 'handgun.'"

Although the only factual evidence involved a handgun, a handgun was not an actual

element of the crimes resulting in convictions. With respect to mere factual inconsistency,

we concluded:


                                            - 52 -
       The jury's choices in this regard, while a source of wonder, are beyond
       appellate scrutiny.

213 Md. App. at 683.

B. Closely Calibrating the Crack of Doom

       Teixeira discovered a nuance that we had never thought about before. In announcing

the rule of law that a defendant must make timely objection to inconsistent jury verdicts in

order to preserve the issue for appellate review, the case law has used various verbal

formulations. The concurring opinion in Price at one point said that "a defendant must note

his objection to allegedly inconsistent verdicts prior to the verdicts becoming final and the

discharge of the jury." 405 Md. at 42 (emphasis supplied). This Court in Tate II, 182 Md.

App. at 132, characterized the Price concurrence as saying "he must present that claim to the

circuit court before the jury is discharged." (Emphasis supplied).

       Such words should not be taken literally, however, because the case law was not

remotely considering the possibility of a difference between the rule that was being

announced and the underlying reason for the rule that was being announced. The case law

was not contemplating the thought that there might be some "wriggle room" between. In

terms of the reason for the rule, the Price concurring opinion also announced that the thing

that would "constitute waiver" was the failure to object when the court still has an

opportunity to remedy the error. 405 Md. at 42. An arcane little scenario that no one ever

imagined prompted the question of what happens when the objection comes, to be sure, after



                                           - 53 -
the jury has been discharged but at a time when the court and jury can still unquestionably

remedy the error?

       Teixeira raised the issue. After the jury found Teixeira guilty on all but the weapons

counts, the jurors were polled and hearkened. The judge excused them and thanked them

for their service, but then sent them back to the jury room, escorted by the clerk, in order to

retrieve their personal belongings. It was at that moment that defense counsel raised the

issue of inconsistent verdicts and asked the court for permission to argue the issue "before

the jury leaves." The judge directed the clerk to "have the jury remain" while that discussion

took place. The ultimate issue in Teixeira was whether the defense objection was timely.

This Court in Teixeira held that it was.

       Although Teixeira did not question the verdicts until after the jurors were
       excused from the courtroom, the trial judge directed the clerk to hold the jury
       shortly after counsel raised this issue. The venire remained subject to recall
       and was finally dismissed only after the trial judge heard argument and ruled.
       On the record before us, we conclude that his question about the propriety of
       the verdicts was timely.

213 Md. App. at 674 (emphasis supplied).

       Sitting in that jury room S in what science fiction writers might call a "time warp" S

and still isolated from the outside world was, to be sure, not a jury but 12 ex-jurors still

capable of being reconstituted as a jury at a moment's notice. If a hastily formulated rule

inadvertently and informally used such a word as "dismissed" or "discharged," such a rule

might hypertechnically have been offended. The reason behind the rule, however, was

clearly not offended. Judge Thieme's opinion explained:

                                            - 54 -
       Thus the operative element in determining when and whether a jury's
       functions are at an end is not when the jury is told it is discharged but when
       the jury is dispersed, that is, has left the jury box, the court room or the court
       house, had an opportunity to discuss the case with others and is no longer
       under the guidance, control and jurisdiction of the court. We conclude that
       Teixeira may challenge the verdicts as inconsistent.

213 Md. App. at 677 (emphasis supplied). The ultimate concern is not with the dismissal

of the jurors but with the dispersal of the jurors.

                    Inconsistent Verdicts From A Judge Alone

       Notwithstanding the whirlwind roller coaster ride taken by the law of verdict

inconsistency at the hands of a jury – from the common law's stern prohibition to a century

of benign indulgence per Steckler-Dunn-Powell to Maryland's apparent return to a blanket

prohibition in Price to the ameliorating reassurances of the Price concurrence and Tate II and

McNeal – the law of verdict inconsistency at the hands of a judge alone (or the judge/jury

combination) has, by contrast, never budged.

       If verdicts of conviction and acquittal are inconsistent (legally or factually) at the

hands of a judge, the common law generally and Maryland specifically have always held

such inconsistency to be reversible error. Johnson v. State, 238 Md. 528, 542-45, 209 A.2d

765 (1965); Shell v. State, 307 Md. 46, 55, 512 A.2d 358 (1986) ("In the present case,

however, the inconsistent verdicts were rendered by a judge, not by a jury. The Ford

holding does not justify inconsistent verdicts from the trial judge."); Wright v. State, 307

Md. 552, 576, 515 A.2d 1157 (1986) ("Inconsistent verdicts by the court are not ordinarily

permitted as a matter of Maryland common law."); Hoffert v. State, 319 Md. 377, 385 n.2,

                                             - 55 -
572 A.2d 536 (1990) ("Inconsistent verdicts in a court trial are not tolerated. The rationale

for sustaining them in a jury trial does not support allowing them to stand in a court trial.");

State v. Anderson, 320 Md. 17, 29, 575 A.2d 1227 (1990) ("It is settled in this State, as a

nonconstitutional common law principle, that inconsistent verdicts of guilty and not guilty,

by a trial judge at a nonjury trial, are not ordinarily permitted."); State v. Williams, 397 Md.

172, 189-90, 916 A.2d 294 (2007) ([I]t is also well settled in Maryland that inconsistent

verdicts of guilty and not guilty, by a trial judge at a nonjury trial, are not ordinarily

permitted."); Price v. State, 405 Md. 10, 19, 949 A.2d 619 (2008); McNeal v. State, 426 Md.

at 470; Stuckey v. State, 141 Md. App. 143, 157-58, 784 A.2d 652 (2001) ("Inconsistent

verdicts by a trial judge are not tolerated."); Tate I, 176 Md. App. at 385 ("Traditionally the

law has also always looked with a far more jaundiced eye on inconsistent verdicts returned

by a trial judge siting without a jury than on inconsistent verdicts returned by a jury.").

       In the wake of Steckler v. United States (1925) and Dunn v. United States (1932), it

was felt by many that the indulgence being shown to inconsistent verdicts of conviction and

acquittal by a jury might portend equally indulgent treatment of inconsistent verdicts

returned by a judge alone, notwithstanding the fact that the special circumstances given by

Judge Hand and Justice Holmes for tolerance in the case of jury trials did not apply to

nonjury trials by the judge alone.

       The decision of Judge Henry Friendly for the Second Circuit in United States v.

Maybury, 274 F.2d 899 (1960), however, put to rest any such expectations. Judge Friendly's


                                             - 56 -
opinion, now universally followed, explained succinctly why the indulgence extended to

inconsistent jury verdicts would be totally inappropriate for such inconsistencies in nonjury

trials.

          [T]he Dunn rule should not be extended to a criminal trial before a judge.

                 The Steckler and Dunn opinions show on their face that the decision
          to ignore inconsistencies in the verdict of a jury in a criminal case was based
          on special considerations relating to the nature and function of the jury in such
          cases rather than on a general principle to be applied even when these
          considerations were absent.

274 F.2d at 902 (emphasis supplied).

          There were similarly expectations among prosecutors that if the Price concurring

opinion were to prevail (which it has), inconsistencies in verdicts rendered by a judge alone

might enjoy the partial indulgence implicit in the distinction between legal inconsistency and

factual inconsistency. McNeal, however, rejected such an even partial indulgence for the

same reasons given by Judge Friendly in United States v. Maybury.

          The "take away" message from Williams is that only juries, because of their
          singular role in the judicial system, deserve deference with regard to
          inconsistent verdicts, which may be the "'product of lenity, mistake, or a
          compromise to reach unanimity, and that continual correction of such matters
          would undermine the historic role of the jury as the arbiter of questions put to
          it.'"

426 Md. at 470 (emphasis supplied). The distinction between legal inconsistency and

factual inconsistency, now vitally important in assessing jury inconsistencies, thus has no

pertinence when examining inconsistent verdicts by a judge alone.



                                               - 57 -
       The law on inconsistent verdicts of conviction and acquittal returned by a judge is

today exactly the same unameliorated law that it has been in Maryland since at least 1965.

                                    A Cautionary Note

       The stark distinction between the treatment of inconsistent verdicts in jury trials and

in bench trials illustrates something else. In this complicated whirl of inconsistent verdicts,

there is little by way of a common denominator. Inconsistent convictions, for instance, are

in a class by themselves and should not even enter into the discussion of inconsistencies

between convictions and acquittals. Between jury trials and bench trials, moreover, there

are more dissimilarities than similarities in handling their respective inconsistencies. Our

analysis would be a lot cleaner, therefore, if we could carefully differentiate between the

different types of inconsistency and refrain from trying to squeeze dissimilar problems under

a single umbrella. Too many cases are cited that are not pertinent, and we spend too much

time distinguishing.

       It is the highly particularized problem of arguably inconsistent verdicts by the judge

alone that we are dealing with in this case.

                        Marginal Evidence of Sexual Contact

       In this case, the evidentiary proof of the vaginal intercourse and the fellatio, on the

one hand, and the evidentiary proof of the "sexual contact" that was the basis for both the

third-degree and the fourth-degree sexual offense charges, on the other hand, were very

different. The evidence as to the vaginal intercourse and as to the fellatio was loud and


                                            - 58 -
clear. With respect to the sexual contact, it was far more vaporous. Maryland Code,

Criminal Law Article, § 3-301(f)(1) defines "sexual contact."

              "Sexual contact," as used in §§ 3-307, 3-308, and 3-314 of this subtitle,
       means an intentional touching of the victim's or actor's genital, anal, or other
       intimate area for sexual arousal or gratification, or for the abuse of either
       party.

(Emphasis supplied).

       What is involved in sexual contact is purposeful tactile contact and tactile sensation,

not incidental touching. It is the sexually-oriented act of groping, caressing, feeling or

touching of the genital area or the anus or the breasts of the female victim. It is something

other than the necessarily involved contact that is merely incidental to the vaginal

intercourse or the sexual act itself.

       The evidence of what the sexual contact consisted of, as a mere lesser included

charge, was extremely vague. The only witness to the sexual contact was the victim herself

during her intermittent periods of consciousness. The victim was necessarily conscious, of

course, because her testimony, her recollection, was the only evidence we have of any sexual

contact. She described her state of semi-consciousness.

              Q. Did you fully wake up during any of this?

              A. No.

              Q. Okay. So –

                A. I remember – I remember – I remember it happening. I – it's hard
       to – it's hard to explain. It almost felt like a dream.


                                            - 59 -
(Emphasis supplied).

       The victim's testimony as to sexual contact per se consisted exclusively of the

following:

       I remember him pulling on my left shoulder to turn me over. And I remember
       him – I remember him kissing me on the mouth. I remember him putting his
       hands under my shirt. I remember him – I remember rolling – trying to roll
       back over. And I remember him pulling my pants down while I was on my
       right side. He was behind me. I remember him trying to have anal sex with
       me. I remember him pulling on my shoulder a few times hard enough where
       I had a bruise on my shoulder.

(Emphasis supplied).

       If this trial had been about the sexual contact alone, the vagueness would have been

inconceivable. The charge was largely neglected because it was only peripheral. When the

appellant put his hands under the victim's shirt, did he feel her breasts? When he pulled her

pants down, did he fondle her genital area? The court was never told. This was all left very

imprecise, as if it were nothing more than background description for the proof of the major

charges.

       The sexual contact in the fourth-degree sexual offense and the sexual contact in the

third-degree sexual offense were, on the other hand, necessarily the same and we must look

at the divergence in those two verdicts in more detail. With respect to the first two of the

three alleged verdict inconsistencies, however, we have little difficulty. An acquittal on the

charge of sexual contact and convictions for second-degree rape and a second-degree sexual

offense (fellatio) would by no means be factually or logically incompatible. The evidence


                                            - 60 -
of sexual contact was a lot closer to being legally insufficient than was the evidence of

vaginal intercourse and fellatio.

                 Divergent Modalities of Proving Lack of Consent

       As an abstraction and in a larger sense, the appellant is right that all four of the

sexually oriented charges in this case (the three convictions and the acquittal) involve the

lack of consent on the part of the victim. That generic concept of "absence of consent,"

however, can be established in various ways.

       For the conscious and competent victim, mere passivity, as we have stated, is not

enough. Some at least modest verbal or physical resistance must be shown by a victim or

some additional or aggravating conduct on the part of the predator must be shown that either

overcomes resistance or puts the victim in reasonable fear of resisting. That is why, for

second-degree rape, § 3-304(a)(1) adds the element of "by force, or the threat of force." In

verbatim fashion for a second-degree sexual offense, § 3-306(a)(1) adds the element of "by

force, or the threat of force." For a third-degree sexual offense, § 3-307(a)(1) insists that the

proscribed sexual contact not only be "without the consent of the other" but must be

supplemented by at least one of four specific aggravating factors.

       The State did not in this case prove the absence of consent by any of those modalities

required when dealing with a conscious and competent victim. It turned instead to an

alternative modality for establishing the lack of consent. In verbatim terms, § 3-304(a)(2),

§ 3-306(a)(2), and § 3-307(a)(2) forbid the prohibited sexual behavior


                                             - 61 -
       if the victim is a mentally defective individual, a mentally incapacitated
       individual, or a physically helpless individual, and the person performing the
       act knows or reasonably should know that the victim is a mentally defective
       individual, a mentally incapacitated individual, or a physically helpless
       individual[.]

(Emphasis supplied).

       Under the statutory alternative for proving the lack of consent, proof of the very

status of the victim, as one unable to give consent or to give legally competent consent,

establishes the lack of consent automatically. It was this modality that the State employed

for all three of its convictions. The State showed that the victim was asleep when the sexual

intercourse began and when the fellatio began. As someone who was asleep, the victim was,

in the terms of the statutory provisions, "a physically helpless individual" unable to give

consent.

       When it came to the fourth-degree sexual offense, however, no such statutory

alternative was available. As the verdict rendering process was winding down, the lack of

that statutory alternative was decisive.

             THE COURT: ... Count No. 4, sexual – how is that distinguished from
       Count No. 3?

             [THE PROSECUTOR]: It doesn't have the added requirement that she
       be physically helpless, so it's any non-consensual sexual contact. So – but it
       would merge into the third degree sex offense for that –

              THE COURT: Well, yeah, but I still need to make a finding. Okay.
       Well, it's a person may not engage in sexual contact with another without the
       consent. It doesn't have the wording as to unaware or unable, so, therefore,
       I'm going to find him not guilty of Count No. 4.


                                           - 62 -
(Emphasis supplied).

       For the three convictions, the trial judge was able to find that the victim was asleep

and, for that reason alone, could not give consent. For the acquittal, the statutory alternative

of being asleep was not available. "And that made all the difference."11 The convictions

were based on the finding that the victim was asleep. The acquittal made no finding to the

contrary. We hold that there was no fatal inconsistency between the convictions and the

acquittal.

                                 A Procedural Back-Up

       Simply as a cautionary back-up position, we note that the appellant was either

blissfully unaware of any inconsistency in his verdicts as they were announced or was

content to enjoy his windfall of an acquittal. McNeal v. State, 426 Md. at 466, not only

raised to the authoritative level the Price concurring opinion's distinction between legal

inconsistency and factual inconsistency but also its procedural requirement that any

objection on inconsistency grounds shall be made promptly after the verdicts are rendered.

       Only a defendant, not the State, may object to an inconsistent verdict. The
       objection must be made prior to verdict finality and discharge of the jury ...,
       thus preventing the defendant from accepting the inconsistent verdict and
       seeking thereafter a windfall reversal on appeal.

(Emphasis supplied).




       11
            Robert Frost, "The Road Not Taken."

                                             - 63 -
       As the trial ground to a halt, there was not a glimmer of an objection to inconsistent

verdicts.

              THE COURT: ... It doesn't have the wording as to unaware or unable,
       so, therefore, I'm going to find him not guilty of Count No. 4. And then
       Count No. 5 is assault in the second degree. So I will enter – based on the
       testimony, enter a finding of guilty as to that count. Is there a need for a pre-
       sentence investigation in this case?

              [PROSECUTOR]: I'm not sure, Your Honor. I do have the
       Defendant's criminal record with me today. I don't know if [Defense Counsel]
       believes that a PSI is necessary.

             [DEFENSE COUNSEL]:               I would ask the court to proceed to
       sentencing.

              THE COURT: All right.

(Emphasis supplied). To ask the court to proceed to sentencing is not to lodge an objection

to inconsistent verdicts.

                              A Non-Preserved Complaint

       At the end of the trial, the arrival at the verdicts and the rendering of the verdicts was

done in a relatively informal and almost collective fashion, as the judge and both lawyers

essentially talked their way through the process as a joint enterprise, disposing of one charge

before going on to the next. As the court disposed of the rape charge and moved on to the

second-degree sexual offense charge, the collective discussion went as follows:

              THE COURT: Travis has violated Section 3-304, rape in the second
       degree, and, therefore, I'm going to find him guilty of that offense. Likewise
       – well, 306 is sexual contact, I believe.



                                             - 64 -
      [PROSECUTOR]: It's the – that's second degree sex offense, Your
Honor.

       THE COURT: I'm sorry?

       [PROSECUTOR]: It's sexual act with the victim being physically
helpless.

       [DEFENSE COUNSEL]: Okay. But – but –

       THE COURT: Okay. Well, let me see what [the] sexual act is.

       [PROSECUTOR]: That would include – that would be the –

       THE COURT: Well, sexual act is –

       [PROSECUTOR]: Fellatio, that would be the State's theory.

       THE COURT: Do you want to be heard as to that?

        [DEFENSE COUNSEL]: Yeah. I don't think there was the act of
fellatio as defined –

       THE COURT: I agree.

       [DEFENSE COUNSEL]: And there was not anilingus. Although,
there was some testimony to that effect, but there was no testimony of the
elements.

       THE COURT: Right. So I'll find him not guilty of Count 2. Count 3
–

       [PROSECUTOR]: Your Honor, can I respond briefly to that?

       THE COURT: Sure.

        [PROSECUTOR]: In terms of the second degree sex offense, the
fellatio, any contact with the victim's mouth would be sufficient. So her
describing that it touched her teeth, that's – that would be the State's theory as
to the second degree sex offense.

                                      - 65 -
              [DEFENSE COUNSEL]: And my response is, there is some validity
      to the argument, but that would go to sexual contact, which is a third degree
      sex offense, which only requires a touching.

             [PROSECUTOR]: And –

            [DEFENSE COUNSEL]: That the act requires more. Because,
      otherwise, it wouldn't even be any need to have a third degree sex offense.

             [PROSECUTOR]: Your Honor –

             THE COURT: Go ahead.

             [PROSECUTOR]: – if I may respond. In the notes, fellatio is defined
      as encompassing oral contact with the male –

             THE COURT: Okay. Wait a minute. Where are you reading?

              [PROSECUTOR]: I'm sorry. The note that says fellatio defined, and
      it refers to Thomas v. State.

             THE COURT: Okay.

             [PROSECUTOR]: It defines it as oral contact with a male sexual
      organ and penetration of the mouth is not required. So any contact with the
      victim's mouth would be sufficient. And with reference to [Defense
      Counsel]'s comments, the [third] degree sex offense would be referring –

             THE COURT: Well, let's – I'm going to do one at a time. Are you –
      do you have it, 158 at the bottom? Fellatio encompasses oral contact – oral
      contact with the male sex organ and penetration of the mouth is not required.
      So based on the Thomas case, I – because there is testimony that his penis did
      make contact with her teeth and she kept her teeth closed so that that was the
      extent of what occurred, therefore, I will find him guilty of Count No. 2.

(Emphasis supplied).

      The appellant now contends that principles of double jeopardy have been offended

because he had been pronounced not guilty of the second-degree sexual offense and the

                                          - 66 -
judge subsequently subjected him to a second jeopardy. We do not read the finality into that

still fluid discussion that the appellant chooses to. Everyone was simply thinking out loud,

not yet pronouncing judgments.

       The easy answer, however, is that no objection was made and the point is not

preserved for appellate review. From the context itself, it is clear that defense counsel was

continuing to engage in the ongoing discussion of precisely what fellatio consists of.

Double jeopardy is very much of an appellate afterthought.

       Recognizing his non-preservation problem, the appellant invites us to notice plain

error. In seeking to qualify for a relaxation of the preservation requirement, the appellant

argues that he is requesting a "plain error" exemption from preservation not pursuant to the

regularly invoked provision of Maryland Rule 8-131(a), but under the less familiar authority

of Rule 8-131(c), which applies to the review of verdicts in non-jury trials. As Judge Greene

made clear for the Court of Appeals, however, in Bryant v. State, 436 Md. 653, 668-69, 84

A.3d 125 (2014):

       [W]e do not agree with Petitioner that Rule 8-131(c) provides an avenue for
       this Court to exercise its authority to review an otherwise unpreserved or
       waived issue. Rule 8-131(c) neither expressly nor implicitly provides an
       exception to our general preservation rules or the contemporaneous objection
       rule.

(Emphasis supplied).




                                           - 67 -
       Even if the appellant were able, arguendo, to persuade us that we could, should we

wish to do so, notice plain error, he has failed to persuade us why we might wish to. The

short answer is that we don't.

                                         JUDGMENTS AFFIRMED; COSTS TO BE
                                         PAID BY APPELLANT.




                                         - 68 -